Citation Nr: 0308447	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  00-22 947	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 30 percent disabling, to 
include the issue of whether a rating in excess of 10 percent 
was warranted prior to January 2001.  

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling to 
include the issue of whether a rating in excess of 10 percent 
was warranted prior to January 2001.  

3.  Entitlement to an increased rating for a left elbow 
disability, currently evaluated as 20 percent disabling to 
include the issue of whether a rating in excess or 10 percent 
was warranted prior to January 2001.  




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


FINDINGS OF FACT

1.	The veteran in this case served in the Alabama Army 
National Guard and the Army Reserves between August 1960 and 
1999; in pertinent part, he served on active duty between 
August 1983 and July 1993.  

2.	On August 27, 2001 and again on February 27, 2003, prior 
to the promulgation of a decision in the appeal, the Board 
received notification from the appellant that a withdrawal of 
this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  

This appeal arises out of a November 1999 rating action 
entered by the aforementioned Department of Veterans Affairs 
(VA) regional office, (RO).  In that decision, service 
connection was granted for disabilities affecting the 
veteran's left and right knees, as well as for his left 
elbow.  These were each assigned 10 percent disability 
evaluations, effective from September 1998, the date of the 
veteran's claim.  In addition, the RO also denied entitlement 
to service connection for hearing loss and a right elbow 
disability.  The veteran expressed his disagreement with 
these determinations in January 2000, and after a statement 
of the case was issued, he perfected his appeal in October 
2000.  

In a February 2001 rating action, the RO granted a 30 percent 
rating for the veteran's right knee disability, a 20 percent 
evaluation for his left knee disability, and a 20 percent 
disability rating for his left elbow disorder, all of which 
were effective from January 2001.  Moreover, in a December 
2002 rating decision, the RO granted service connection for 
tinnitus and bilateral hearing loss.  Consequently, the 
remaining issues on appeal are those set forth on the title 
page of this decision.  

In a Statement In Support Of Claim, VA Form 21-4138, received 
on August 27, 2001, the veteran reported that he was 
satisfied with the appeal of the service-connected 
disabilities and wanted only to pursue early "effective 
dates".  However, in a February 27, 2003 Statement In 
Support Of Claim, the veteran stated, "I wish to withdraw 
the appeal for the earlier effective date on my claim.  I 
wish to withdraw appeal for right [and] left knee and left 
elbow."

Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.  




ORDER

The appeal is dismissed.




                       
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



